ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_03_FR.txt. 198

OPINION INDIVIDUELLE DE
SIR GERALD FITZMAURICE

I
[Traduction j

Ce n’est pas parce que je désapprouve le dispositif de l’avis de
la Cour que j'écris la présente opinion individuelle. Je considère
que les dépenses (expenditures) dont il est question dans la requéte
de l’Assemblée générale sont sans aucun doute des dépenses (ex-
penses) de l'Organisation au sens de l’article 17, paragraphe 2, de
la Charte. Je suis également d’accord avec une grande partie du
raisonnement sur lequel est fondé l’avis de la Cour, bien qu'il
traite beaucoup plus de simples questions de détail et de procédure
que je ne l'aurais estimé nécessaire. Mais, comme je vais l'indiquer,
je fais des réserves sur certains points de principe d'un caractère
plus général, bien qu'ils n’influent pas sur la conclusion finale qui
a été donnée à la présente affaire.

De pilus (et ceci est la raison principale qui m’a poussé à écrire
une opinion individuelle), il semble que l’avis de la Cour, tout en
traitant minutieusement certains points, s’abstienne intentionnel-
lement d’en aborder d’autres, d’un caractère plus général et com-
portant des difficultés qui ont embarrassé un certain nombre de
ceux qui ont eu à connaître du sujet. En résumé, l’avis passe sous
silence certains points qui m’apparaissent des plus pertinents; en
effet, bien que l’« avis juridique » mentionné dans le préambule de la
requête porte sur la question du « financement des opérations des
Nations Unies au Congo et au Moyen-Orient », j'estime que, même
dans ce seul contexte, l'avis n’atteint pas sa pleine utilité s’il ne
traite pas de certaines questions plus générales ainsi que d’un ou
deux autres points que la Cour a laissés de côté.

Par exemple, la Cour a considéré qu’on lui demandait seulement
de dire si certaines expenditures données constituaient des expenses
de l'Organisation et qu’elle n’était pas appelée à déclarer quelles
sont les obligations financières des États Membres (ce qui explique
le changement du titre de l'affaire). A mon avis, les deux questions
sont indissolublement liées: à quoi bon déterminer que ces expendi-
tures sont des expenses ou qu'elles ne le sont pas, s’il n'existe pas
une obligation de contribuer aux expenditures dûment classées dans
la catégorie « expenses »? Et, comme je le montrerai plus loin, il est
nécessaire de considérer certains cas où l'on peut dire que, bien que
des expenditures données soient des expenses de l'Organisation, cela
n'implique pas nécessairement ni toujours l'obligation pour chacun
des Etats Membres d’y contribuer.

51
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 199
II

Une brève réponse à la question posée dans la requête pourrait
être conçue comme suit :

prémièrement, la notion d’expenses de l'Organisation ne peut pas
se limiter simplement à ses expenses administratives ordinaires
puisque ces dernières ne sont pas engagées comme une fin en elles-
mêmes mais comme un moyen de permettre à l'Organisation d’ac-
complir les fonctions essentielles pour lesquelles elle a été créée;
par conséquent, il serait aussi vain que gratuit de considérer
l'obligation des Etats Membres comme ne portant que sur les
expenses administratives courantes !;

deuxiémement, la notion d’expenses de l'Organisation doit s’éten-
dre au moins aux dépenses encourues dans l’accomplissement des
fonctions essentielles pour lesquelles Organisation a été créée;
les activités visant au maintien de la paix représentent une de ces
fonctions; et les expenditures mentionnées dans la requête pour avis
consultatif se rapportent à des activités visant au maintien de la
paix ;

troisièmement, la Charte n’exclut pas la poursuite par l’Assem-
blée de certaines activités visant au maintien de la paix et prend
même des dispositions précises à ce sujet sous réserve des conditions
et des limitations indiquées (articles 11, 14, 35, etc.) ; et les activités
de l’Assemblée pour lesquelles les expenditures en question ont été
encourues relèvent de cette catégorie et n’outrepassent point les
conditions et limitations en question.

D'une manière générale, ces considérations sont, avec plus de
détails et de précisions, parmi les principales de celles sur lesquelles
se fonde l’avis de la Cour et, conçues comme je l’ai indiqué plus haut,
elles ont mon assentiment. Mais, outre ces considérations et en
particulier celles qui font l’objet du troisième point, la Cour a dit
que, même si dans l’accomplissement des activités en question, l’As-
semblée n’a pas agi conformément à la division des fonctions établie
par la Charte, cela ne pourrait ne pas constituer une raison pour que
les expenditures qui en résultent cessent d’être des expenses de .
l'Organisation, à condition que les activités en cause fassent partie
des fonctions de l'Organisation dans son ensemble — l’irrégularité
étant simplement considérée comme une question relevant de
l'économie interne de l'Organisation. C’est là une idée dont j'estime
qu'elle ne devrait pas être poussée trop loin (la Cour n’en a d’ail-
leurs fait état qu’en passant). Elle est certainement exacte en un
certain sens, à savoir que des irrégularités internes ne sauraient
affecter les engagements encourus définitivement par l'Organisation

1 Par exemple, il serait pour le moins curieux que les Etats Membres soient
tenus de contribuer aux traitements du Secrétariat et non aux expenses encourues
dans l’accomplissement des fonctions de l'Organisation, pour lesquelles le Secré-
tariat a été engagé.

z

52
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 200

ou en son nom, vis-à-vis de tiers ne faisant pas partie de l'Organisa-
tion ou ne comptant pas parmi ses Membres 2. Mais, en l'espèce, il
s’agit des relations des Etats Membres entre eux et de leurs rela-
tions avec l'Organisation même et il est indéniable que, tout au
moins en principe, les expenditures encourues au-delà des pouvoirs de
l'organisme qui les a engagées sont invalides. La question est de
savoir si elles sont invalides lorsqu'elles outrepassent uniquement les
pouvoirs de l'organe qui les autorise et non ceux de l'Organisation
dans son ensemble. Certes, en droit national comme en droit
international, il se trouve des cas où tout ce qui compte (sauf sur
le plan purement interne) est qu’un certain acte ait été réellement
accompli ou non, selon le cas, et où les raisons pour lesquelles, ou les
moyens par lesquels, cet acte a été accompli ou non sont sans
conséquence. Mais, dans la présente affaire, la question des obliga-
tions financières des Etats Membres vis-à-vis de l'Organisation se
pose sur le plan interne; et, si un instrument tel que la Charte attri-
bue exclusivement des fonctions déterminées à un organe des
Nations Unies constitué d'une certaine manière — des fonctions
différentes étant attribuées à des organes différents constitués
d'une autre manière —, cela ne peut être dû qu'au fait que, pour
Vaccomplissement des fonctions en question, il a été attaché une
certaine importance à la constitution même de l'organe en cause 3.

Il n’est cependant pas nécessaire d'exprimer une opinion défi-
nitive sur ce point, pour la simple raison que, comme le fait res-
sortir l'avis de la Cour, la Charte n’établit pas en fait, pour les
activités visant au maintien de la paix, une division de fonctions
générale et rigide entre le Conseil de Sécurité et l’Assemblée,
L’action coercitive stricto sensu est naturellement l'exclusivité
du Conseil de Sécurité; mais je reconnais avec la Cour que les ac-
tions de l’Assemblée au Moyen-Orient et au Congo n’ont pas été
de cette nature. Par ailleurs j’estime comme la Cour que cette
action de l’Assemblée entrait dans le cadre de ses fonctions selon
la Charte et n’a pas outrepassé les limitations imposées par la
Charte à l'étendue et a l'exercice de ses fonctions.

Aux fins de la présente opinion, je ne désire pas faire autre chose
qu'une déclaration de caractère général. Tout en étant d’accord
avec les grandes lignes du raisonnement de la Cour sur ce que je
nommerai les dispositions «militaires » de la Charte, j'aurais à
réserver ma position sur un certain nombre de points de rédaction si
J'estimais nécessaire d'entrer dans le détail de ces dispositions.

2 Je supposerai aux fins de ma démonstration que le tiers est prima facie en
droit de présumer que les engagements encourus sont valides.

3 Il est évident qu'un organe constitué d’une certaine manière aura tendance
à ne pas accomplir une certaine fonction comme l'aurait fait un organe constitué
autrement, et c'est pour cette raison, entre autres, que ladite fonction lui sera
confiée.

53
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 201
III

Une grande partie de l’avis de la Cour se fonde sur I’étude de ce
qui a effectivement été la pratique des Nations Unies en matiére
financière, à la fois du point de vue général et en ce qui concerne
les expenditures dont il s’agit en l’espéce. J'aurais préféré voir
donner moins d’importance a la pratique et plus de place au simple
raisonnement. S’il est poussé trop loin, l’argument tiré de la pra-
tique peut aboutir à une pétition de principe.

Cependant personne ne niera que la pratique ne soit un élément
très pertinent. Suivant ce qui est maintenant connu comme le
« principe de la pratique ultérieure », l'interprétation donnée
en fait à un instrument international par les parties intéressées
constitue en tant que pratique établie une bonne présomption (qui
peut dans certains cas être pratiquement concluante) quant à
Vinterprétation juridique correcte, le principe a d’ailleurs été
appliqué par la Cour à plusieurs reprises*. Mais cela ne peut se
faire que lorsqu'il est possible et raisonnable de déduire de la
conduite des parties qu'elles considéraient leur interprétation de
l'instrument en question comme juridiquement correcte et qu’elles
se reconnaissalent tacitement comme liées en conséquence par
une certaine manière d’agir. Dans le présent contexte, il est néces-
saire de prendre en considération le fait qu’un État Membre peut,
à n'importe quel moment et dans n'importe quelles circonstances,
contribuer volontairement aux expenses de l'Organisation, qu'il
se reconnaisse ou non comme juridiquement tenu de le faire; et,
au surplus, qu’un certain nombre des expenditures de l'Organisa-
tion sont en fait financées en partie, et même dans certains cas
importants en totalité ou principalement, par des contributions
volontaires 5. Dans ces conditions, il n’est guère possible de con-
clure du simple fait que les États Membres paient, qu'ils admettent
nécessairement être en tout cas dans l'obligation juridique positive
de le faire; si, comme il est arrivé plus d’une fois, ils ne payent
qu'en protestant, la déduction la plus simple est qu'ils le font
parce que, pour un motif quelconque (qui n’est pas nécessairement
la conscience d’une obligation juridique), ils ne veulent pas en
fin de compte refuser leur contribution.

Cependant, tout en empêchant de juger la pratique des Nations
Unies comme concluante en la matière (c’est en fait la validité d’une
partie de cette pratique qui fait l’objet de la question posée dans
la présente requête), ces considérations n’en sont pas moins très
importantes, même si un vote majoritaire ne peut formellement
lier la minorité, il peut, s’il se répète régulièrement d’une certaine

* Voir les affaires du Statut international du Sud-Ouest africain (1950), ainsi que
l'affaire relative à la Compétence de l'Assemblée générale pour l'admission d'un Etat
aux Nations Unies et les affaires du Détroit de Corfou, de l'Anglo-Iranian Oil Co.
et des Droits des ressortissants des États-Unis d'Amérique au Maroc.

5 Voir à ce sujet la fin du premier alinéa de la section VIII ci-après.

54
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 202

façon, suffire à créer une pratique établie dont un tribunal peut
utilement. et à bon droit tenir compte.

IV

Sous les réserves ci-dessus (qui ne s'appliquent d’ailleurs qu’au
raisonnement), j’admets que les expenditures mentionnées dans
la requête se classent parmi les expenses de l'Organisation; mais en
arrivant a cette conclusion la Cour a omis d’indiquer (bien qu’elle
Vait peut-étre laissé entendre dans une certaine mesure) sous quelles
limitations générales de principe une expenditure donnée peut
être considérée comme une expense de l'Organisation; or, j'estime
que c’est ce que devrait faire un avis consultatif sur les obligations
financières des États Membres, même si, en fait, il s'agit seulement
de leurs obligations relatives à certaines expenditures données.

A mon avis, il faut deux conditions — qui se chevauchent par-
tiellement mais sont techniquement distinctes — pour pouvoir
ranger une expenditure donnée dans la catégorie des expenses de
VOrganisation. Premièrement, Vexpenditure doit appartenir au
genre «expense », c'est-à-dire a la classe ou à la catégorie des
expenditures normalement considérées comme étant fondamentale-
ment de la nature d’« expenses » proprement dites, ou qu’on pourrait
considérer telles dans les circonstances dans lesquelles on se trouve.
Une somme d'argent ne devient pas une expense du simple fait
qu'elle a été dépensée ou que son déboursement a été autorisé.
Deuxièmement, même si l’expenditure en question appartient en
principe au genre « expense », elle doit avoir été engagée légitime-
ment, en vue d’une fin elle-même valide et légitime, pour pouvoir
être classée comme une expense au sens de l’article 17, paragraphe 2,
comportant pour les Etats Membres l'obligation d’y contribuer.
Il reste une froisième question: le fait qu’une expenditure donnée
est une «expense » entraine-t-il l'obligation pour tous les États
Membres d’y contribuer suivant la quote-part qui leur a été attri-
buée, sans aucune exception et quelles que soient les circonstances?
J'indiquerai plus loin pourquoi, à mon avis, la réponse à cette
derniére question n’est pas évidente.

Il sera plus commode de traiter d’abord la seconde des questions
ci-dessus, celle de la validité d’une expenditure donnée. Cela com-
porte différents points, tels que définir les pouvoirs de l'organe
qui a autorisé lexpenditure, déterminer si son objet entre dans le
cadre des buts de l'Organisation et ainsi de suite, points dont les
conclusions dépendent des circonstances particulières à chaque cas
et auxquels il est impossible d'appliquer une règle générale. En
l'espèce, une réponse affirmative à la question de la validité des
expenditures engagées peut et doit être donnée, ainsi que l’a indi-
qué la Cour. Mais en pratique le point important est de savoir
comment peut être déterminée en cas de controverse la validité
ou l’invalidité d'une expenditure donnée, puisque, comme le sou-

55
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 203

ligne la Cour, l’Assemblée n’est aucunement obligée de consulter
la Cour et que, même si elle est consultée, la Cour ne peut donner
qu'un avis purement consultatif; au surplus, il n’existe aucune
autre juridiction obligatoire pouvant rendre une décision obliga-
toire.

La décision de la Cour est à double effet. Un de ses aspects ressort
du passage suivant de l’avis (italiques ajoutées): «Comme il a
été prévu en 1945, chaque organe [des Nations Unies] doit donc,
tout au moins en premier lieu, déterminer sa propre compétence »,
c'est-à-dire l’étendue de ses propres pouvoirs et la validité de leur
exercice. Les mots en italiques rendent acceptable jusqu'à un
certain point l'opinion exprimée dans ce texte. Certes, toute objec-
tion à l'exercice de certains pouvoirs, ou à une action fondée sur
l'existence présumée de certains pouvoirs, doit être formulée en
premier lieu au sein de l’organe intéressé et faire l’objet d’une dé-
cision de sa part sous la forme d’une motion ou d’une résolution
adoptée par un vote à la majorité.

Cependant, j'estime que la véritable question (que la Cour n’a
pas traitée) est de savoir si une telle décision peut être considérée
comme définitive, Au cours de la procédure orale on a en fait de-
mandé à la Cour de considérer qu’il en est ainsi. Il a été suggéré
par exemple que le simple fait que certaines expenditures aient
été effectivement réparties par l’Assemblée constitue une preuve
de leur validité. La répartition serait certainement concluante
quant à l’avis majoritaire de l’Assemblée, mais cela n'est qu’une
pétition de principe. Cela revient à dire que, même si, à en juger
objectivement et impartialement, certaines expenditures ont en
fait été encourues ou autorisées illégitimement et abusivement,
elles sont automatiquement validées lorsque l’Assemblée les ré-
partit entre les États Membres ou lorsque ensuite, en cas de contes-
tation, elle décide que la répartition a été valable.

Cette manière de voir est trop extrême pour que je puisse l’ac-
cepter. De plus, je ne donne pas à l’avis de la Cour un sens aussi
poussé. Les questions en cause dépassent nettement le simple
problème financier et, même de ce point de vue, elles vont plus
loin; car, si l’Assemblée possédait automatiquement le pouvoir
de valider une expenditure comme semblent l'avoir avancé certains
Gouvernements dans leurs exposés écrits ou oraux, cela signi-
fierait que l’Assemblée pourrait, en pratique, en décidant simple-
ment de dépenser de l’argent, accomplir à peu près n'importe quoi
et même des actes débordant complètement du cadre de ses fonc-
tions ou, éventuellement, de celles de l'Organisation dans son
ensemble, Les États Membres seraient tenus d’y contribuer et
l’Assemblée disposerait ainsi d’un pouvoir sinon illimité, du moins
d’une étendue beaucoup plus importante que les rédacteurs de la
Charte ne l’ont jamais envisagé. De cette façon, les craintes expri-
mées dans l’un des exposés écrits présentés à la Cour pourraient

56
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 204

devenir une réalité — c’est une éventualité qui ne sera d’ail-
leurs peut-être pas très grave tant que les États Membres conser-
veront au moins en dernier ressort le droit de ne pas payer 6.

Le problème est de définir en quoi consiste ce droit et plus préci-
sément dans quelles conditions il peut être exercé. Comme il vient
d'être indiqué, ce ne peut être qu'un droit de dernier recours, car
un droit illimité des États Membres de refuser leurs contributions
selon leur bon plaisir, en soutenant simplement qu’ils considèrent
les expenditures en cause comme abusivement encourues, pourrait
non seulement causer rapidement un grave désarroi, maïs aussi de
donner aux Etats Membres qui, d’après le barème normal de répar-
tition, sont des contributeurs importants, un contrôle et un droit
de veto sur les affaires des Nations Unies, contrôle à droit de veto
d'une étendue qui, lors de l’élaboration de la Charte, n'avait ja-
mais été envisagée comme pouvant être exercée de cette façon —
car alors, l’article 17, paragraphe 2, ne figurerait pas dans la Charte.

Cela m’améne à un second aspect de la solution proposée par la
Cour, sur lequel je suis d'accord. La solution n’est pas technique-
ment définitive, car, au point où en sont les choses, les moyens con-
tinuent à faire défaut en vue d'obtenir en cas de controverse une
décision obligatoire à la fois pour l'Organisation et les États Mem-
bres. En pratique, la proposition en question aidera à arriver à une
solution de facto. Pour l’exprimer à ma manière, lorsque, sur la base
d’une question régulièrement inscrite à l’ordre du. jour. et ayant
passé par les différents stades de la procédure normale, l’Assemblée
adopte à la majorité nécessaire des deux tiers et après discussion
formelle une résolution autorisant ou répartissant cértaines expendi-
tures effectivement faites ou devant l'être, pour ce qui semble être
Vaccomplissement des buts de I’ Organisation, il existe au moins une
forte présomption prima facie de validité et de régularité en faveur
de ces expenditures. S’il n’en était pas ainsi, la situation risquerait
d’étre sans issue; mais il doit évidemment en étre ainsi et par con-
séquent (sous réserve des points discutés dans la section VIIT ci-
dessous) une répartition faite par l’Assemblée a pour effet, tout au
moins au départ, d’obliger les. Etats Membres a payer leur quote-
part. Car, si la présomption existe, elle doit en principe continuer
d’exister tant qu’elle n’a pas été détruite et que le contraire n’a pas
été établi par un moyen quelconque auquel on puisse avoir pratique-
ment recours — les ajustements financiers corrélatifs devant être

6 On voit souvent une sauvegarde dans le fait que, aux termes de l’article 18
de la Charte, les résolutions financières nécessitent une majorité des deux tiers
(encore que, même dans ce cas, une minorité éventuelle d'environ trente-cinq à
quarante États serait une affaire sérieuse). Mais l’article 18 mentionne en fait
«les questions budgétaires » et non «les résolutions financières ». Cela signifie-t-il
simplement le budget ordinaire et les expenses qu’il comporte? Si le terme employé
ne comprenait pas les autres expenses, l’Assemblée pourrait dans certaines caté-
gories d’affaires imposer, par un vote à la majorité simple, des responsabilités
financières à une minorité de plus de cinquante États — et dans quelques années
peut-être de plus de soixante États.
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 205

effectués plus tard. Ce n’est que si l’invalidité de l’expenditure est
manifeste à première vue, ou trop évidente pour qu'on puisse
raisonnablement en douter, qu'une telle présomption prima facie
ne peut pas être invoquée.

Vv.

Il convient maintenant d’examiner la première des questions
mentionnées au deuxiéme alinéa de la section précédente; car le
simple fait que des expenditures soient valides, ou en tout cas
qu’elles ne soient pas invalides, n’en fait pas nécessairement ou zps0
facto des « expenses » de Organisation. Cela dépend de la manière
dont il faut exactement entendre la notion d’expense. Pour donner
un bref exemple, on pourrait dire (je discuterai plus loin du fond de
cet argument) que, si les expenditures encourues dans l'exercice de
fonctions que l’Organisation a le devoir d’accomplir en vertu de la
Charte (telles que les fonctions ayant trait au maintien de la paix
dont il s’agit dans la présente affaire) ont sans aucun doute le
caractère d’expenses, les expenditures encourues dans l'accomplisse-
ment d’activités de nature purement facultative, c’est-à-dire que
l'Organisation a la faculté d’entreprendre sans en avoir l’obligation
positive, n'ont pas ce caractère, bien qu’elles puissent être des
expenditures parfaitement légitimes. Donc, dans le second cas, on
pourrait soutenir que, si l'Organisation décide d’entreprendre une
activité de cette nature, elle doit avoir recours pour la financer aux
contributions volontaires des États Membres ou à d’autres sources
de recettes dont elle peut disposer! et qu’elle ne saurait imposer
des contributions obligatoires aux termes du paragraphe 2 de l'ar-
ticle 17 de la Charte.

Pour donner un autre exemple, l'Organisation pourrait, sur
l'invitation d’un ou plusieurs États Membres (comme cela peut se
produire), entreprendre une activité ou assumer des fonctions tout
à fait en dehors du domaine et du cadre normal de la Charte. Si cette
action était entreprise avec le consentement de tous les États
concernés, elle ne serait pas illicite; de même, les expenditures en
résultant ne seraient pas invalides. Mais, par hypothèse, il ne
s'agirait pas d’expenditures envisagées ou prévues dans la Charte.
Donc, en dépit de leur «non-invalidité », elles ne sauraient être
considérées au sens de l’article 17, paragraphe 2, comme des
«expenses de l'Organisation » auxquelles tous les États Membres
seraient obligés de contribuer, de quelque manière qu'ils aient voté
lors de l’adoption des résolutions autorisant lesdites expenditures.
A mon avis, les États Membres ne sauraient être tenus de contribuer
aux expenditures encourues en dehors du domaine et du cadre dela
Charte (méme si elles ne sont pas en soi illicites) que s’ils donnent
dans chaque cas leur consentement exprés. L’article 17, paragraphe

? Cela s’est en fait produit dans de nombreux cas — voir ci-dessus note 5.

58
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 206

2, ne couvre pas en tant que tel ce genre de cas. Par conséquent la
«non-invalidité » ne saurait, à mon avis, suffire +fso facto à faire
naître une obligation de contribuer à une expenditure donnée à titre
d’expense de l'Organisation, indépendamment de divers autres
facteurs dont je traiterai en temps utile. La validité de l’expenditure
et obligation d’y contribuer sont deux questions distinctes. La
validité est une condition de l'obligation; ce n’en est pas nécessaire-
ment une condition suffisante.

De même, si l’on considère le probléme d’une manière plus géné-
rale, le genre « expense » ne saurait être considéré comme le simple
équivalent d’« expenditure » ou « déboursement », qui représente tout
ce qui est en fait payé. Au sens technique et dans l’acception nor-
male du terme, les « expenses » sont des expenditures qui seraient en
droit privé de nature «recouvrable ». Ainsi il est très courant de
trouver dans les contrats de travail une clause indiquant que
Vemployé recevra tel traitement « plus expenses »; mais il est bien
entendu que cela ne signifie pas tous les déboursements ou expendi-
tures que l’employé peut décider de faire dans l'exercice de ses
fonctions, mais seulement ceux qui sont raisonnables et nécessaires
et sont encourus dans le cadre normal de son activité. Cela est
réellement inhérent à tout le concept d’expenses et cela doit être lu
dans le paragraphe 2 de l’article 17 en dépit de l’absence de toute
qualification expresse; car, après tout, l'Organisation, en répartis-
sant les expenditures en question, cherche en fait à les recouvrer
aux dépens des États Membres.

Tenant compte de ces considérations, nous pouvons maintenant
essayer de donner un contenu à la notion d’« expenses de l’Organisa-
tion ». La Cour s’est refusée à donner une définition de cette expres-
sion. Je reconnais qu'il ne lui était pas demandé d'en produire une
et que cela aurait en tout cas été difficile. Mais, sans aller jusqu’à
donner une définition, je crois utile d'indiquer les principaux types
d’expenditures qui, à supposer qu’elles soient valides et légitimes,
relèveraient de la conception normale de ce qui constitue une
expense et seraient par conséquent des « expenses de l'Organisation ».
Ii me semble que ces expenditures seraient les suivantes (je les
citerai simplement sans indiquer les raisons, car celles-ci sont
évidentes) :

A. Toutes les expenditures ou catégories d’expenditures qui ont
normalement fait partie du budget ordinaire de l'Organisation,
de sorte qu’une pratique constante de les traiter comme des
expenses de l'Organisation s’est établie avec l’acquiescement
tacite des États Membres.

B. Pour autant qu'elles ne relèvent pas de À ci-dessus :

I. les expenditures administratives; |

IT. les expenditures encourues dans ou par suite de l’accom-
plissement par l'Organisation des fonctions que lui
attribue la Charte;

59
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 207

III. tout paiement que l'Organisation est juridiquement tenue
de faire à des tiers; ou qu’elle est, à d’autres titres, dans
l'obligation juridique de faire en tant que personne
morale; ou qu’elle est tenue de faire en vue de satisfaire
à ses obligations juridiques extérieures.

Mais sub itt. B II, les mots « ... encourues … par suite de l’accomplis-
sement par l'Organisation des fonctions que lui attribue la Charte »
dissimulent une difficulté dont je traiterai dans la dernière section
de la présente opinion; en tout cas, ces mots ne s'appliquent pas au
cas que j'ai signalé ci-dessus et dans lequel l'Organisation, sur
l'invitation qui lui en serait faite, entreprendrait des activités ou
assumerait des fonctions en dehors du domaine et du cadre de la
Charte, même en supposant que, du fait de l'invitation, il n’y aurait
pas d’illégalité. Une action engagée en dehors du cadre de la Charte
peut fort bien ne pas impliquer de violation du droit international
général; et, même si cela était, elle pourrait être validée de diverses
manières. Mais elle ne devient pas par là une action entreprise en
vertu de la Charte et les dépenses y afférentes ne deviennent pas des
expenses selon la Charte imputables aux États Membres.

VI

J'en viens à la troisième et dernière des questions mentionnées au
second alinéa de la section IV ci-dessus; c’est celle qui m’a causé le
plus de difficultés en l'espèce. Elle n’est pas abordée dans l'avis de
la Cour, car celle-ci s’est fondée sur le principe que, dès lors qu'il est
établi que certaines expenditures constituent des «expenses de
l'Organisation », il s'ensuit nécessairement et automatiquement que
tout Etat Membre est tenu d’en payer dans tous les cas la quote-part
qui lui est assignée. Mais il est possible, ou il est permis, de dire qu'il
y a des circonstances où tel ne serait pas le cas; il me semble donc
essentiel de citer cet argument et d’en traiter, ne serait-ce que pour
indiquer dans quelle mesure et sous quel rapport il est inexact. De
même qu'à mon avis (voir section V) les notions de « validité » et
d’« obligation de contribuer » ne coincident pas nécessairement, il
me semble qu'il est loin d’aller de soi et d’être évident que les notions
d’« expense» et d’«obligation de contribuer » soient zfso facto
identiques, bien qu’elles soient nettement très liées. Je dois donc
examiner cette question.

Mais avant de l’aborder, il me faudra noter certaines particularités
de l’article 17, paragraphe 2, et dégager son rôle exact dans le
système financier des Nations Unies.

Il est toujours utile, lorsqu'il s’agu d'interpréter une disposition
donnée dans le contexte de tout un acte, de se demander quelle
différence cela ferait si cette disposition ne figurait pas dans l'acte.
Il suffit de se demander quelle serait la situation si l’article 17,

60
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 208

paragraphe 2, n'avait pas été effectivement inséré dans la Charte,
pour voir immédiatement que l'obligation des États Membres de
financer collectivement l'Organisation d’une manière ou de l’autre
— je veux dire l'obligation de principe — ne saurait dépendre de
l'existence de l’article 17, paragraphe 2. Il s’agit en tout état de
cause d’une nécessité inhérente. Une Organisation comme celle des
Nations Unies ne saurait fonctionner sans recettes et celles-ci ne
sauraient provenir à fitre d'obligation (car rien moins qu’une obliga-
tion ne suffirait) d’une autre source que les États Membres eux-
mêmes. Sans fonds, l'Organisation ne pourrait accomplir sa tâche.
Par conséquent, même en l'absence du paragraphe 2 de l’article 17,
il aurait fallu lire dans la Charte une obligation générale pour les
États Membres de financer collectivement l'Organisation, et ce sur
la base du principe que la Cour a déjà appliqué dans l'affaire
relative à la Réparation des dommages subis au service des Nations
Unies, c’est-à-dire « par une conséquence nécessaire en tant qu’essen-
tielfle] à l’exercice des fonctions » de l'Organisation (C. I. J. Recueil
1949, p. 182). En bref, l'adhésion à l'Organisation signifie l’accepta-
tion de la charge et de l’obligation de contribuer à son financement.

Il est clair que le caractère indépendant des obligations finan-
cières des États Membres — le fait qu’elles se fondent sur une base
étrangère au paragraphe 2 de l’article 17 — renforce considérable-
ment l'opinion d’après laquelle l'obligation existe, et ce au moins
dans la mesure nécessaire pour que l'Organisation soit viable.
Jusque-la il n’y a guère de doute. Mais ce qui pourrait prêter à
controverse (et ce qui, à mon avis, pour les motifs que j’indiquerai,
prête à controverse) c’est la nature et la portée exacte de cette
obligation et c’est la manière dont elle doit être remplie. A cet
égard, le fait que le paragraphe 2 de l’article 17 figure dans la Charte
est important; toutefois, l'angle sous lequel cette disposition doit
être considérée peut être affecté par l'existence de l'obligation de
principe indépendante, et c’est cet aspect de la question qui doit
être maintenant examiné.

Ne seraient-ce les documents de la conférence de San Francisco
pour la rédaction de Ja Charte (sur lesquels je reviendrai plus loin),
Pinterprétation correcte du paragraphe 2 de l’article 17 serait qu'il
n’a rien ajouté à l'obligation inhérente déjà existante et qu’il vise
uniquement le mode d’accomplissement de cette obligation. Il est
rédigé de telle manière qu’il suppose ou sous-entend l'obligation
fondamentale plutôt qu'il ne la crée ou ne l’exprime, ce qui aurait
été le cas si, par exemple, il avait été ainsi conçu: « Les dépenses de
l'Organisation sont supportées par les Membres ef elles sont suppor-
tées par ceux-ci selon la répartition fixée par l’Assemblée générale. »
Mais les mots en italiques ne figurent pas dans le paragraphe 2 de
l’article 17, ce qui le rend elliptique et déclaratif plutôt que constitu-
tif de l’obligation fondamentale. Eu égard au fondement indépen-
dant et à la nature inhérente des obligations financières des États
Membres, il semblerait que le seul véritable effet substantiel sup-

61
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 209

plémentaire de cette disposition (considérée en elle-même et sans
référence aux travaux préparatoires, ce qui est la manière normale
d'entamer une interprétation) soit d'indiquer quel organe, en l’espèce
l’Assemblée générale, doit décider de la répartition des dépenses
entre les Etats Membres et aussi d’énoncer clairement que lesdits
États doivent accepter la répartition ainsi fixée. Cette conception
de l'effet du paragraphe 2 de l’article 17, si on le considère en soi,
est appuyée par les points mentionnés ci-dessous en note ®. Il me
sembie donc inexact de dire, comme cela a été parfois suggéré, que
c'est l'exercice du pouvoir de répartition de l’Assemblée générale
qui crée l'obligation. Cela est certainement mettre la charrue avant
les bœufs. La répartition n’est qu’une condition préalable à l’exécu-
tion de l'obligation. Elle chiffre son contenu; mais l'obligation en
soi est antérieure et, si elle n'existait pas, la répartition serait
dépourvue d'effet juridique ou reviendrait purement et simplement
à une prière de verser à titre volontaire la quote-part indiquée.

Il s’ensuit à mon avis qu’il y a suffisamment d’ambiguité quant à
l'intention et à l’effet exact du paragraphe 2 de l’article 17 pour
rendre insatisfaisante une interprétation faite sur la seule base de
la règle du «sens naturel et ordinaire ». Dans ces conditions, il est
permis d’avoir recours aux travaux préparatoires de la conférence
de San Francisco. En s’y référant, on voit que les mots «sont sup-
portées par les Membres selon la répartition fixée par l’Assemblée
générale » ont été délibérément employés plutôt qu’une formule
telle que «sont réparties entre les Membres selon le barème fixé par
l’Assemblée », afin que la Charte même contienne ce qui a été
appelé « un clair exposé de obligation incombant aux membres de
supporter les dépenses de l'Organisation » (doc. 194 du dossier
adressé à la Cour par le Secrétaire général des Nations Unies,

8 Bien qu'aucune disposition expresse ne fût nécessaire pour créer une obligation
générale de principe pour les États Membres de supporter les frais de l'Organisation,
obligation qui aurait de toute façon existé À titre de nécessité inhérente, une dis-
position expresse devait être insérée pour prévoir une méthode de répartition, et
aussi pour obliger les États Membres à payer la quote-part qui leur serait attribuée
sans prétendre au droit de payer une part plus réduite. En l'absence d’une dispo-
sition expresse en la matière, il y aurait eu des discussions sans fin et aucun organe
des Nations Unies n’aurait eu clairement le droit de prendre une décision. C’est
exactement de la même manière que le paragraphe 1er de l'article 17 est également
essentiel pour indiquer clairement que le budget de l'Organisation est adopté par
l’Assemblée générale et non par un autre organe tel que le Conseil de Sécurité.
L'absence de dispositions correspondantes dans le Pacte de l’ancienne Société
des Nations a créé de graves difficultés dans ses premières années et a fini par
nécessiter un amendement au Pacte. Une autre preuve que l’article 17 vise directe-
ment le mécanisme de l'obligation de contribuer plutôt que l'obligation même
ressort du fait que cet article fait partie du chapitre IV de la Charte, lequel traite
des fonctions de l’Assemblée générale. Si l’objet principal de cet article était d’in-
diquer clairement la responsabilité incombant aux États Membres de supporter
les frais de l'Organisation, il aurait figuré dans un chapitre de caractère plus général
et non pas dans la section concernant les fonctions de l’Assemblée. Si l'on ne se
référait pas aux documents de San Francisco, on en déduirait que cet article avait
pour objet les pouvoirs financiers de l’Assemblée plutôt que les obligations des
États Membres (si ce n’est de manière indirecte).

62
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 210

PP. 9-13, passim) 9, Si la rédaction choisie n’a pas été en fait très
adéquate au but recherché, qui était d'obtenir « un clair exposé »,
il est en tout cas clair que telle était l'intention, et, pour les motifs
que je vais maintenant indiquer, il importe qu’il n’y ait aucun
doute quant à cette intention.

VII

Je me propose maintenant d'examiner la difficulté que j'ai men-
tionnée plus haut — la question de savoir si, dans le cas où des
expenditures données sont dûment des expenses de l'Organisation,
chaque Etat Membre est obligé en toutes circonstances d’y contri-
buer selon sa quote-part. Le nœud de la difficulté est de savoir com-
ment réconcilier le caractére obligatoire de la responsabilité de
subvenir aux expenses de l'Organisation avec le caractère non
obligatoire de beaucoup, et méme de la plupart, des résolutions
conformément auxquelles ces expenses ont été faites. Il ne me paraît
pas du tout évident que le paragraphe 2 de l’article 17, tel qu’il
est rédigé en fait, tranche nécessairement ou automatiquement
cette difficulté; et, si elle n’est pas résolue de façon satisfaisante,
la réponse affirmative donnée à la question soumise à la Cour sera
moins convaincante qu’elle ne devrait l’être.

Il est clair qu’il ne se pose aucun problème dans le cas de décisions
du Conseil de Sécurité qui, aux termes de l’article 25 de la Charte,
sont obligatoires pour les États Membres, et même pour les Membres
du Conseil qui ont voté contre, ainsi que pour les Membres de l’As-
semblée qui, n'étant pas Membres du Conseil, n’ont, par hypothèse,
pas voté du tout. Ainsi, même en l'absence du paragraphe 2 de
l’article 17, tous ces Etats Membres seraient soumis à l'obligation
de couvrir les expenses résultant de l’exécution de ces décisions.
Mais de nombreuses résolutions du Conseil de Sécurité n’ont que
l'intention et l'effet d’une recommandation, et c’est en principe
aussi le cas de la plupart des résolutions de l’Assemblée. Si toute-
fois un État Membre a voté en faveur d’une telle résolution ou,
en s’abstenant, n’a pas manifesté son opposition, il est raisonnable
dans les deux cas de considérer cette attitude non pas vraiment
comme entraînant une obligation formelle pour cet État Membre
d'exécuter matériellement la résolution, mais comme indiquant
qu’il approuve son exécution par les États Membres qui sont prêts
à s’en charger, ou du moins qu'il y donne son accord tacite, et
également (tout à fait indépendamment du paragraphe 2 de l’ar-
ticle 17) comme impliquant qu’il est prêt à participer aux expenses
dues à l’exécution de la résolution — bien qu’eu égard à l'effet des
abstentions il serait préférable de dire qu'un État Membre qui n’a

5 Il résulte également des documents que l'on n’ignorait pas qu’il était inappro
prié de placer l'obligation financière fondamentale des États Membres parmi les
fonctions de l’Assemblée. Elle y est apparemment restée parce que l’on n’a pas
pu trouver d'emplacement meilleur.

63
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 2II

pas voté contre une certaine résolution peut difficilement émettre
des objections lorsqu'on lui demande de payer sa part des expenses
qu'elle entraîne.

Mais ce qui précède s'applique difficilement au cas où un vote va
effectivement jusqu’à s'opposer à la résolution en cause — résolu-
tion qui a de toute façon un caractère de pure ; recommandation.
Certes, il paraît à première vue étrange qu’un Etat Membre, qui
de toute façon n’est pas obligé d'exécuter la résolution et qui a
manifesté sa désapprobation de la voir exécutée par qui que ce soit,
soit cependant juridiquement tenu de contribuer aux expenses de
son exécution. Nous avons donc ici un cas où, pour justifier la conclu-
sion qu'un État Membre se trouvant dans cette situation est cepen-
dant tenu de payer sa quote-part, il se peut qu'il ne soit pas suffi-
sant d’invoquer l'obligation inhérente à la qualité de Membre de
subvenir aux frais de l'Organisation; car cette obligation n'est
qu’une obligation de principe. Elle ne s'étend pas nécessairement
à tous les cas et ne les couvre pas tous. L'État Membre qui a voté
contre une résolution ayant simplement effet de recommandation
pourrait, à défaut d’une disposition expresse de la Charte ou d’une
disposition présumée y figurer, soutenir. très plausiblement que
l'obligation n'existait pas pour lui dans le cas particulier, surtout
en ce qui concerne certaines catégories d'activités (voir section VIII
ci-dessous). Il est donc important de constater que les documents
de la conférence de San Francisco — même si le langage utilisé en
l'occurrence n'est pas très heureux — indiquent bien l'intention
d'imposer une obligation financière déterminée aux Etats Membres.
En considérant la question dans son ensemble, je pense (à l’excep-
tion peut-être de la catégorie de cas examinée plus loin à la section
VIII) qu'il faut considérer cette intention comme s'étendant au
paiement par les États Membres de leur quote-part, indépendam-
ment de leurs votes dans chaque cas donné, du moins en ce qui
concerne toutes les activités essentielles de l'Organisation, et même
si ces États Membres ne sont pas formellement obligés en droit
de participer à l'exécution des activités qui entraînent les dépenses
en question. (La situation est plus compliquée lorsqu'il s’agit
d'activités non essentielles, et j’examinerai ce point dans la dernière
section de cette opinion.)

Pour arriver à cette conclusion il y a lieu de tenir compte du
facteur suivant: les auteurs de la Charte ont délibérément rompu
avec la règle fondamentale de vote de l’ancienne Société des Nations
(l'unanimité — voir paragraphe x de l’article 5 du Pacte) et ont
adopté pour les Nations Unies la règle du vote majoritaire. Dans
une Organisation quin’a jamais compté moins de cinquante à soixante
Etats Membres, et qui en compte maintenant plus de cent, aucune
régle autre que celle de la majorité n’est praticable. Mais une régle
de majorité n’a de sens que si les Etats de la minorité, bien que
n'étant pas formellement liés en ce qui concerne leur propre action,
sont au moins tenus de ne pas empêcher ou prévenir l'exécution

64
DÉPENSES N. U. (or. IND. SIR GERALD FITZMAUR‘CE) 212

aliunde de l'action décidée. Elle pourrait évidemment le faire si
elle disposait d’une sorte de veto dont l'exercice, marqué par le refus
de contribuer financièrement, lui permettrait de prévenir ou de gêner
sérieusement l’action en cause.

On peut arriver à cette même conclusion d’une autre façon, car,
s’il existe d’une part une position générale dans le cadre de la Charte
selon laquelle certaines résolutions n’ont pas un caractère formelle-
ment obligatoire — et ce d'autant moins pour les Membres qui ont
voté contre — il existe également d’autre part une disposition
spéciale, le paragraphe 2 de l’article 17, qui oblige les Etats Mem-
bres à contribuer aux frais de l'exécution de ces résolutions, pour
autant que ces frais font dûment partie des expenses de l'Organi-
sation. Le principe generalia specialibus non derogant doit s’appli-
quer à cette situation, si bien qu’en dépit de l’élément général de
non-obligation caractéristique de ces résolutions, l'obligation spé-
ciale de contribuer aux dépenses dues à leur exécution prédomine
et s'applique même aux Etats Membres qui ont voté contre. En
bref, il n’y a pas de conflit quant au fond.

Cette situation a été très justement comparée, au cours de la
procédure orale, par l’un des représentants des gouvernements à
celle d’un citoyen qu’on ne peut contraindre physiquement à
participer à la construction d’un édifice public, mais qui est contraint
au moyen des charges fiscales ordinaires de contribuer aux frais de
la construction par d’autres. Une comparaison peut-être encore
plus exacte serait celle des membres d’un club. Si le comité ou
l'organisme directeur du club décide d’agrandir les locaux, d’é-
tendre les activités du club ou d’augmenter les expenditures de
quelque autre façon, que cela nécessite une augmentation des coti-
sations annuelles ou implique d’une façon ou d’une autre des res-
ponsabilités financières plus grandes pour les membres et que la
décision est ratifiée par l'assemblée générale des membres, ces
derniers, quel qu’ait été leur vote, doivent payer en conséquence
ou démissionner.

VIII

J'ai mentionné l'existence d’une catégorie de cas auxquels ce qui
précède ne s'applique peut-être pas et au sujet desquels on peut
vraiment se demander s’il y a obligation financière, du moins pour
les États Membres qui ont voté contre la résolution en cause dans
chaque cas particulier. Dans un cas normal, une résolution prévoit
que certaines mesures doivent être prises par l'Organisation, soit
par ceux des États Membres qui sont d’accord d’y participer, soit
par l'intermédiaire du Secrétaire général ou d’un autre agent ou
organisme. Dans ces cas là, en dépit de l'obligation de participer
aux expenses qui en résultent, la résolution garde son caractère
fondamentalement non obligatoire, car, si les États Membres sont
tenus de contribuer financièrement, ils ne sont pas tenus de parti-

65
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 213

ciper à l'exécution matérielle des activités concrètes prévues par
la résolution. Mais là où l’«action » à entreprendre conformément à
la résolution consiste wniquement en une disposition en vue. du
paiement ou d’une contribution financière (par exemple aux fins
d’aide ou de secours), en sorte que le paiement ou la contribution
n’est pas seulement un moyen pour atteindre un but — c'est-à-dire
pour permettre l'exécution de la résolution — mais un but en soi
et l’objet unique de la résolution, il est évident que, si le paiement
ou la contribution en question doit être considéré comme une
expense à laquelle même les États Membres qui ont voté contre la
résolution doivent contribuer en vertu du paragraphe 2 de Varti-
cle 17, la résolution acquiert en pratique un caractère absolument
obligatoire — puisqu'elle n’a qu’un seul objet et que les Etats
Membres sont tenus, ou seraient tenus, de faire cette seule chose
ou d’y contribuer. A cet égard il est significatif que la pratique
effective de l’Assemblée (et la Cour s’est largement inspirée de cette
source) a été de financer les expenditures rentrant dans cette caté-
gorie de cas en faisant surtout appel aux États Membres pour
qu'ils versent des contributions volontaires. C’est le cas des activités
pour lesquelles (ou pour la plupart desquelles) les dispositions
budgétaires figurent sous des rubriques telles que « trust funds »
et «fonds spéciaux » — par exemple le Fonds spécial des Nations
Unies, l'UNKRA, l’'UNSCO, le PEAT, l'UNRWA, le FISE, le
Fonds de l'ONU pour le Congo et le Fonds’ de l'ONU contre la
famine au Congo. Certes, il y a des considérations spéciales dans
certains de ces cas; mais il n’en reste pas moins que les contri-
butions ne sont pas réclamées à titre obligatoire. |

La même question se présente d’une autre façon à propos de la
rubrique B II de la liste des expenditures comptant comme expenses
de l’ Organisation que l’on trouve à la fin de la section V ci-dessus.
Quelles sont exactement les expenditures entrant dans cette caté-
gorie B IJ? D'une façon générale, il existe deux catégories princi-
pales de fonctions que l'Organisation exerce selon la Charte —
celles qui ont un caractère obligatoire et celles qui ont un caractère
plus ou moins facultatif. Le maintien de la paix, le règlement des
conflits et même la plupart des activités politiques de l’Organisa-
tion entrent dans la première catégorie; presque tout ce qu’on peut
appeler ses activités sociales et économiques entrent dans la seconde.
Les expenses encourues pour la première catégorie d'activités sont
donc des expenses réelles que l'Organisation doit obligatoirement
encourir pour exécuter un devoir et une fonction essentielle qu’elle
est tenue d'accomplir. Le principe énoncé par la Cour dans l'avis
concernant la Réparation des dommage subis au service des Nations
Unies mentionné plus haut s'applique donc: l'Organisation « doit
être considérée comme possédant ces pouvoirs qui, s’ils ne sont pas
expressément énoncés dans la Charte, sont, par une conséquence
nécessaire, conférés à l'Organisation en tant qu’essentiels à l’exer-
cice des fonctions de celle-ci » (cité p. 208 supra). Même si le para-

66
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 214

graphe 2 de l’article 17 n'existait pas, l'Organisation pourrait exiger
des États Membres qu'ils contribuent à ces expenses.

L'existence d’un pouvoir du même ordre permettant à l’Organi-
sation d’exiger que les États Membres participent aux frais encourus
dans l'exécution d’activités ayant un caractère simplement facul-
tatif aux termes de résolutions non obligatoires est moins claire.
Sans l’article 17, paragraphe 2, il n’y aurait certainement aucun
pouvoir de ce genre — du moins à l'égard des Etats Membres qui
votent contre la résolution entraînant l’expenditure en question;
même si l’on recourt à l’article 17, la situation n’est pas absolument
claire. Il existe une distinction nette pour autant que, si les activités
en question sont celles que l'Organisation a le devoir d’assumer,
le refus d’un État Membre d’y contribuer serait fondamentalement
incompatible avec la qualité de Membre de l'Organisation, car il
pourrait apparaître que ce refus vise à empêcher ou à contrarier
dangereusement l’action de l'Organisation dans l’accomplissement
d’une de ses fonctions essentielles. Lorsqu'il s’agit de frais entraînés
par des activités facultatives ou non essentielles, il n’y a pas d’in-
compatibilité bien définie correspondante et il reste à savoir si,
dans cette catégorie de cas, le paragraphe 2 de l’article 17 suffit à
créer une obligation financière pour l'Etat Membre ayant voté contre.
Dans l’affirmative, il en découlerait, en théorie du moins, que l’As-
semblée générale pourrait voter des expenditures énormes, imposant
ainsi une lourde charge financiére méme aux Etats ayant voté
contre et lui donnant un caractére obligatoire méme dans le cas
d'activités non essentielles. Ce serait là une interprétation très
extensive de la disposition du paragraphe 2 de l’article 17. A cet
égard, il faut retenir que, même si les résolutions financières doivent
être adoptées à la majorité des deux tiers, l'actuelle répartition des
quotes-parts impose la majeure partie des contributions à une
minorité relativement restreinte d’Etats Membres. Ainsi que je l’ai
déjà mentionné, il existe sur ce point une difficulté véritable qui
semble avoir été reconnue en pratique au sein de l'Organisation, pour
autant que les frais entraînés par une grande part de ces activités
facultatives sont couverts par des contributions volontaires 1°,

A l'encontre de ces considérations, on peut avancer qu'il ne
serait pas facile de distinguer de façon nette et constante entre les
fonctions nécessaires, essentielles et obligatoires de l'Organisation
d'une part et les fonctions simplement facultatives et non essen-
tielles d’autre part. Il s’agit aussi de notions qui changent. Aujour-
d’hui, les fonctions humanitaires et d’assistance de l'Organisation

10 J'ai déjà dit que j’estimais (voir section V ci-dessus) qu'il n’y avait pas obli-
gation financière lorsque l'Organisation agissait hors du domaine de la Charte,
même s’il n’y avait pas illégalité (l'Organisation ayant été invitée à agir ainsi et
limitant son action aux États consentants). Mais, dans ces cas, l’absence d’obligation
dérive moins d’un vote contraire que du fait que les expenditures en cause ne sont
pas, à mon avis, des « expenses de l'Organisation » à proprement parler au sens du
paragraphe 2 de l’article 17.

67
DÉPENSES N. U. (OP. IND. SIR GERALD FITZMAURICE) 215

ne sont guère moins importantes que ses fonctions politiques, même
si elles sont moins impératives, et elles peuvent bien contribuer
matériellement au succès de ces dernières ou même en être un
élément essentiel.

Aux fins de la présente requête, il n’y a pas lieu d'exprimer une
opinion définitive sur ces points, mais j'ai pensé qu'il serait utile
de les signaler à l'attention. De plus, il existe au moins un cas de
ce genre où l'obligation de contribuer me paraît incontestable, quel
que soit le vote de l'État Membre. Parmi ceux qui contestent toute
validité aux activités visant au maintien de la paix organisées par
l’Assemblée générale, certains ont avancé (par analogie, je pense,
avec la doctrine traditionnelle de l’infection hostile en matière de
prises) que les expenditures civiles présentant les caractères de l’assis-
tance technique, des secours en cas de famine, etc., accordés à un
pays quelconque à la même époque et en rapport avec les activités
relatives au maintien de la paix (comme c’est le cas d’après cer-
taines résolutions en cause ici) deviennent à leur tour, par un pro-
cessus d'association, « entachées » de la même invalidité que celles
qu'on invoque à propos des activités visant au maintien de la paix
elles-mêmes. Je souscris à l'opinion exactement contraire et applique
la doctrine de l’«infection » en sens inverse. Même s’il n'existait
pas (et je n’exprime pas d'opinion définitive sur ce point) d’obli-
gation positive de contribuer aux expenses concernant la mise en
œuvre d'activités sociales et économiques de caractère facultatif
(sauf pour les États Membres qui appuient l’activité en question
ou qui ne s’y opposent pas), j'estime que, lorsqu'une telle activité
se rattache étroitement à une entreprise visant au maintien de la
paix ou qu'elle en découle, ou en un mot qu’elle en est un des
éléments fondamentaux, ou qu’elle est nécessaire au maintien de
la paix ou contribue directement au succès de cette tentative,
l’activité en question prend le caractère d’une activité essentielle
et les expenses qu'elle entraîne sont des expenses de l'Organisation
auxquelles tous les États Membres sont tenus de contribuer, quel
qu’ait été leur vote.

Par conséquent, je partage l’avis de la Cour tant en ce qui concerne
les expenditures civiles qu’en ce qui concerne les expenditures mili-
taires encourues aux termes des résolutions mentionnées dans la
requête.

(Signé) G. G. FITZMAURICE.

68
